Exhibit 10.44

RACKSPACE, INC.

2008 NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE

 

1. Compensation for Non-Employee Directors. Each Rackspace, Inc. (the “Company”)
Non-Employee Director shall be entitled to receive the following compensation
for service on the Board:

 

  (a) $60,000 to be paid in shares of restricted Common Stock annually; plus

 

  (b) $36,000 annually; plus

 

  (c) $19,000 annually if such Company Non-Employee Director serves as
chairperson of the audit committee or as “lead director” (as may be designated
by the Company Non-Employee Directors); plus

 

  (d) $14,000 annually for each standing Board committee, other than the audit
committee, for which such Company Non-Employee Director serves as chairperson;
plus

 

  (e) $9,000 annually for each standing Board committee for which such Company
Non-Employee Director serves as a member (other than the chairperson of such
committee).

 

2. Subsidiary Directors. If the Board designates by resolution that directors of
any Subsidiary are to participate in the Plan, then each such Subsidiary
Non-Employee Director shall receive such amount of shares of Common Stock and/or
cash as shall be specified by resolution of the Compensation Committee.

 

3. Chairman’s Right to Reduce or Withhold Compensation. Notwithstanding anything
contained herein to the contrary, the amount of cash or shares of Common Stock
payable to any Non-Employee Director may be reduced or withheld by the
Chairperson of the Board for failure to attend meetings of the Board, or the
Boards of Directors of any Subsidiary upon which such Non-Employee Director
serves, or for failure to otherwise perform the duties of such Non-Employee
Director’s office.

 

4. Compensation Committee’s Right to Revise Compensation Terms. Notwithstanding
anything contained herein to the contrary, the Compensation Committee may, in
its discretion, cause the number of shares and/or amount of cash determined
pursuant to Section 1 above, to be issued and paid at such time or times as it
shall determine in its discretion.

 

- 1 -



--------------------------------------------------------------------------------

5. Effective Date. This Compensation Schedule shall be effective as of April 1,
2008.

 

6. Common Stock Compensation.

 

  (a) Annual Common Stock Compensation Pursuant to Section 1(a). Common Stock
paid pursuant to Section 1(a) shall be paid in the form of Common Stock only,
payable as of the last day of each calendar quarter for services relating to
that quarter and shall be delivered to the Non-Employee Director promptly
thereafter. The shares of Common Stock to be issued pursuant to Section 1(a)
shall be valued at the fair market value of the Common Stock as of the date the
Common Stock becomes payable. For example, on June 30, 2008, each Non-Employee
Director shall be entitled to receive shares of Common Stock valued at
$15,000.00 (one-fourth of the annual compensation amount under Section 1(a)) and
the number of shares of Common Stock payable would be derived by dividing the
$15,000.00 by the fair market value of a share of Common Stock as of June 30,
2008. Therefore, if the fair market value of the Common Stock on June 30, 2008
was $15.00 per share, then 1,000 shares would be payable to each Non-Employee
Director.

 

  (b) Right to Designate Certain Compensation Under Sections 1(b) – (e). All
compensation paid under Section 1(b) – 1(e) shall be paid in cash, except that
each Non-Employee Director may provide the Company (through written notice to
the General Counsel’s office) with a one-time irrevocable election to receive
Common Stock in lieu of the Non-Employee Director’s cash compensation to be paid
under Section 1(b) – 1(e). Each current Non-Employee Director must submit the
initial election prior to April 1, 2008, the Effective Date of this schedule.
The one-time election shall be effective through the end of the director’s term
on the Board, cannot be changed during the term and must be made again for any
subsequent terms (as described below). If a Non-Employee Director fails to make
an election to receive Common Stock as set forth in this Schedule, the
compensation paid under Section 1(b) – 1(e) shall be paid in the form of cash.

 

 

(c)

Right to Designate Certain Compensation as a New Non-Employee Director. In the
event that an individual becomes a Non-Employee Director and becomes entitled to
compensation hereunder after the Effective Date, then the new Non-Employee
Director may make a one-time irrevocable election to receive Common Stock in
lieu of the Non-Employee Director’s cash compensation to be paid under
Section 1(b) – 1(e) on or before the fifteenth (15th) day after he or she
becomes a Non-Employee Director or is re-elected to the Board (the “Initial
Election Period”), which shall be effective through the end of the

 

- 2 -



--------------------------------------------------------------------------------

 

director’s term on the Board; provided, however, that an election to receive
Common Stock may not be made (1) when the Company’s directors are subject to a
“blackout period” or (2) the electing director has possession of material,
non-public information about the Company. In the event that a blackout period
falls within the Initial Election Period or the electing director has possession
of material, non-public information about the Company, then the Non-Employee
Director shall be entitled to make the election to receive compensation paid
under Sections 1(b) – (e) in the form of Common Stock pursuant to Sections 1(b)
– (e) on or before the fifteenth (15th) day after any applicable blackout ends
and/or the director is not in possession of material, non-public information
(the “Additional Election Period”). However, in the event that the Additional
Election Period is required, all compensation earned up to the first day of the
month following the election shall be payable in cash.

 

  (d) Right to Designate Certain Compensation Upon Re-Election to the Board. An
election to receive Common Stock for compensation paid under Sections 1(b) –
(e) is only effective through the end of the term in which the election is made
by the Non-Employee Director. If a Non-Employee Director is re-elected to the
Board for an additional term, then the election to receive the compensation in
the form of Common Stock must be made again for the new term. The process for
making the election shall be the same as if the re-elected Non-Employee Director
were a new Non-Employee Director under Section 6(c) of this Schedule.

 

  (e) Common Stock Designation. In the event the Non-Employee Director elects to
receive the compensation paid under Sections 1(b) – (e) to be in the form of
Common Stock, such Common Stock compensation shall be earned by the Non-Employee
Director on a monthly basis on the last day of each calendar month, but shall be
issued to the Non-Employee Director on a quarterly basis promptly after the
applicable quarter in which the Common Stock was earned. Shares of Common Stock
will be valued at the fair market value of the Common Stock on the last day of
the quarter in which the shares were earned.

 

  (f) Fractional Shares. To the extent that the payments made pursuant to
Section 1 to a Non-Employee Director result in fractional shares of Common Stock
being issuable to such Non-Employee Director, the number of shares will be
rounded to the nearest whole share.

 

  (g) Full Value Award. Common Stock issued hereunder shall be issued as a Full
Value Award under the Company’s 2007 Long Term Incentive Plan.

 

- 3 -



--------------------------------------------------------------------------------

7. Cash Compensation. In the event the Non-Employee Director is to receive
compensation under Sections 1(b) – (e) to be in the form of cash, the cash
compensation shall be earned on a monthly basis on the last day of each calendar
month and shall be paid promptly after the applicable calendar month in which
such compensation was earned.

 

- 4 -